IN THE SUPREME COURT OF THE STATE OF NEVADA


                ADRIAN MANTA; AND MARIANA                             No. 69525
                MANTA, HUSBAND AND WIFE,

                              vs.
                                  Appellants,
                                                                            FILE
                SUNRIDGE HEIGHTS HOMEOWNERS                                 JUL 1 4 2016
                ASSOCIATION, A NEVADA
                NONPROFIT CORPORATION,
                                  Respondent.                                       ER



                                     ORDER DISMISSING APPEAL
                            Pursuant to the stipulation of the parties, and cause
                appearing, this appeal is dismissed. The parties shall bear their own costs
                and attorney fees. NRAP 42(b).
                            It is so ORDERED.'


                                                                       %7mC. J.
                                                                     5

                cc: Hon. Gloria Sturman, District Judge
                     Janet Trost, Settlement Judge
                     Gordon & Rees, LLP
                     Boyack Orme & Taylor
                     Eighth District Court Clerk




                     'The parties' remaining requests for relief are more appropriately
                sought in the district court.


SUPREME COURT
        OF
     NEVADA


(0) 1947A